COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


TERRA FIRMA, LLC
                                                                MEMORANDUM OPINION *
v.     Record No. 1494-11-1                                         PER CURIAM
                                                                  DECEMBER 13, 2011
ROBERT T. SEXTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Adam S. Rafal; Lisa L. Thatch; Vandeventer Black LLP, on brief),
                 for appellant.

                 No brief for appellee.


       Terra Firma, LLC, (employer) appeals the decision of the Workers’ Compensation

Commission finding that Robert T. Sexton (claimant) suffered a compensable injury as a result

of his work on August 19 and 20, 2009. Employer argues claimant’s evidence showed that he

worked in hot conditions but failed to establish there were unusual or extreme conditions on the

days in question. 1 We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Sexton v. Terra Firma, VWC File No. VA02000002805 (June 28, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         We view the evidence on appeal in the light most favorable to “the prevailing party
before the commission.” Dunnavant v. Newman Tire Co., 51 Va. App. 252, 255, 656 S.E.2d
431, 433 (2008). “‘“Whether an injury arises out of the employment is a mixed question of law
and fact and is reviewable by the appellate court.”’” Kjellstrom & Lee, Inc. v. Saunders, 42
Va. App. 673, 677-78, 594 S.E.2d 281, 283 (2004) (quoting Stone v. Keister’s Market & Grill,
34 Va. App. 174, 178-79, 538 S.E.2d 364, 366 (2000)).
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-